DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	Claims 23-31, 33-40 and 42-47 are allowed based on the follow reasons:
 	As to claim 23, the prior art fails to disclose or suggest alone or in combination as claimed a system comprising:
one or more processors configured to communicatively link a remote-control system disposed off-board a vehicle system with an onboard vehicle control system on the vehicle system, the remote-control system and the onboard vehicle control system configured to control movement of the vehicle system;
wherein the one or more processors are configured to transfer control of the movement of the vehicle system between the remote-control system and the onboard vehicle control system based on one or more of a location, a condition of the vehicle system, or a request or condition of an operator, wherein control of the movement of the vehicle system includes controlling one or more of a throttle setting or a brake setting of the vehicle system, and
wherein the one or more processors are configured to automatically stop the vehicle system, activate the onboard vehicle control system, and disconnect communication with the remote-control system prior to or during transfer of control of the movement of the vehicle system from the remote-control system to the onboard vehicle control system.

The elements contained in claim 42 are substantially similar to elements presented in claim 23, and thus allowable for the same reasons as stated above.

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations. Although Cooper et al. (US 2014/0249699 A1) disclose a method for controllably linking propulsion units in a vehicle consist includes transmitting a linking signal having an identify of a lead propulsion unit, Cooper et al. do not teach the above mentioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L. H./Examiner, Art Unit 3661            

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661